Exhibit 10(b)

[Alcoa logo]

April 2, 2012

Ms. Audrey Strauss

Dear Audrey,

On behalf of Alcoa, I am pleased to confirm the offer we discussed for you to
join Alcoa as EVP, Chief Legal Officer. You will also hold the additional titles
of Compliance Officer and Corporate Secretary. Reporting to Klaus Kleinfeld,
Chairman and CEO, you will be based in New York, NY. The total compensation
package includes annual targeted cash, as well as substantial additional
long-term compensation opportunities as specified below:

 

  •  

Annual salary of $565,000, paid on a monthly basis. Your salary shall not be
decreased without your express written consent.

 

  •  

Annual opportunity for variable compensation of 100% of base salary if targets
are met. The maximum opportunity for exceptional performance is 200% of base
salary.

 

  •  

You will be eligible for an annual equity award as part of the normal grant
cycle starting in January, 2013. The guideline for your first year grant will be
$1,500,000, subject to the provisions of the plan at the time of grant. As a
reference, in 2012, 80% of equity was granted as performance-based restricted
stock units and 20% was granted as stock options. The design of the program is
reviewed each year and is subject to change.

 

  •  

You will receive a special one-time sign-on cash bonus of $1,500,000, less any
applicable tax withholding, payable as soon as administratively feasible after
your start date. Should you voluntarily terminate your employment with Alcoa for
any reason within three years of receipt of this payment you agree to reimburse
Alcoa pro-rata for the time after your date of termination not worked within
three years of hire.

 

  •  

You will be eligible to participate in all Alcoa U.S. employee benefit plans
including medical, life insurance, and disability, offered to executives at your
level. Details of these plans will be sent to you separately.

 

  •  

You will be eligible to participate in Alcoa’s retirement programs, will receive
Alcoa contributions for your retirement, and will be eligible to retire under
such plans (including the Alcoa Retirement Savings Plan) and on retirement
receive benefits per plan provisions. Currently these retirement programs are:

 

  •  

Annually, 3% Employee Retirement Income Contribution (ERIC) of your base pay and
annual incentive

 

  •  

A 401(k) savings plan: The company currently matches your savings
dollar-for-dollar up to 6% of your base pay



--------------------------------------------------------------------------------

Audrey Strauss

April, 2012

Page 2 of 3

 

  •  

401(k) company matching contributions and ERIC on any pay in excess of the IRS
earnings cap, currently $250,000 in 2012, will be made to the Deferred
Compensation Plan.

 

  •  

You will be eligible for four weeks of vacation per year.

 

  •  

Consistent with Alcoa’s efforts to align the company’s senior leadership with
the interests of Alcoa shareholders, the Board of Directors has adopted
guidelines on share ownership for senior Alcoa executives. The stock ownership
guideline for executives at your level is currently 3 times base salary. Until
stock ownership requirements are met, each executive is required to retain 50%
of shares acquired upon vesting of restricted/performance shares or upon
exercise of stock options, after deducting those used to pay for applicable
taxes or the exercise price.

 

  •  

Alcoa will pay to your legal counsel the reasonable costs associated with the
fees and disbursements for legal counsel on your behalf associated with the
negotiation of your employment agreement and related documents with Alcoa Inc.,
provided such amount shall not exceed $25,000.

This offer is contingent upon the following conditions:

 

  •  

Having a medical examination to determine if you can perform the essential
functions of this position with reasonable accommodations. If you have a medical
problem that you think might affect your work, let us know immediately so we can
give your case special attention. Included in the medical examination will be a
drug screen. You will need to present a photo ID at the time of your medical
examination.

 

  •  

Providing authorization and release for Alcoa to conduct a background screen to
procure a consumer report and/or investigative consumer report on you that shall
be valid for subsequent consumer and/or investigative consumer reports during
your period of employment with Alcoa for the purposes of investigating any
incidents of workplace misconduct or criminal activity for which you are alleged
to have been involved during your employment.

 

  •  

Providing us with documentation in the original form establishing both your
identity and your employment eligibility as required by the U.S. Department of
Justice.

 

  •  

Signing the attached Employment Agreement.

 

  •  

Signing the attached Executive Severance Agreement.

As we’ve discussed, we believe that you have the ideal qualifications to make a
significant contribution to the success of our company. To accept our offer,
please sign and date the bottom of this letter and return it to me. If you have
any questions please feel free to call me. I look forward to receiving your
signed letter and to working with you to achieve our goals. In anticipation of
your positive reply, Audrey, welcome to Alcoa!

Best regards,

/s/ John D. Bergen     John D. Bergen    



--------------------------------------------------------------------------------

Audrey Strauss

April, 2012

Page 3 of 3

Jack Bergen, VP Human Resources

Alcoa Inc.

cc: Klaus Kleinfeld, Chairman and CEO

Attachment

I, Audrey Strauss, am pleased to accept your offer of employment dated April 2,
2012 for the position of EVP, Chief Legal and Compliance Officer and Corporate
Secretary, on the terms detailed in the offer letter. Attached please find my
signed Employment and Severance agreements.

I would like my start date with Alcoa to be: May 1, 2012

 

Accepted by:     Date:

/s/ Audrey Strauss

    April 3, 2012

Audrey Strauss

   